DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on April 20, 2021.
Claims 1, 4, 5 and 10 have been amended and are hereby entered.
Claims 2, 3, 6 and 11 have been cancelled.
Claims 1, 2, 5, 7 – 10, and 12 – 14 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5 and 7 - 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “highly viscous epoxy.” The phrase “highly viscous” is a relative term which is not defined in the claim nor in the specification. One of ordinary skill in the art would not reasonably know whether any epoxy is highly viscous as required by the claim or not. Furthermore, since adhesives are commonly cured, it is unclear whether the adhesive film is intended to be in an intermediate, fluid or viscous state or in the final cured state. Claim 1 also recites that the adhesive is in a film but then requires that adhesive-free areas are provided between adhesive points. Films are generally understood to be continuous, so it is unclear where the adhesive-free areas are supposed to be, within the film or not.
For examination purposes, the claim is interpreted to encompass all epoxy adhesives.
Claims 4, 5, and 7 – 9 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kindervater (DE102009014973A1, using the attached machine translation) in view of Winkler (DE102008036175A, using the attached machine translation).
As per claim 1, Kindervater teaches:
A fiber-composite laminate comprising a cured main laminate of fiber-reinforced plastics material and an additional fiber layer (Figure 1, as described in [0042] teaches a cross section with an outer wall comprising a fiber-reinforced polymer material and an inner wall comprising a thermoplastic reinforced thermoplastic.) 
The additional fiber layer is adhesively bonded to the main laminate by an adhesive film based on unsaturated polyester or polyurethane or by a highly viscous 
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate when a force is applied to the planar body component (Paragraph [0048] teaches that the inner wall and the outer wall are detached by the kinetic energy of any foreign object to prevent a complete breakthrough of the laminate and intrusion of the foreign object into the interior.)
The laminate of Kindervater is capable of being used as a planar body component for a motor vehicle because Kindervater teaches the same structure and because Kindervater teaches “[t]he present invention relates to a formwork element, in particular a formwork element for land, air, or space vehicles” ([0001]). Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115. “A planar body component for a motor vehicle” is a statement of intended use. 
Kindervater does not teach
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric that is not impregnated with a resin or a plastics material 
Adhesive-free areas are provided between adhesive points such that the additional fiber layer is partially fastened to the main laminate
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior [0006]. Winkler further teaches:
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric that is not impregnated with a resin or a plastics material ([0016] “As a material for the cover layer 7, Aramid or Kevlar are particularly suitable… Preferably the cover layer 7 is formed as a fabric which comprises aramid, Kevlar…”)
Adhesively bonded to the laminate at points with adhesive-free areas provided between the adhesive points such that the additional fiber layer is partially fastened to the main laminate ([0016] “The cover layer may alternatively be laminated in the body part 1 or connected at several points with the body part.”)
Regarding the ductility of the fibers, as aramid fibers are were originally claimed as one of the dry woven fibrous materials in now cancelled claim 6, Winkler’s aramid fibers are interpreted as having the level of non-ductility as claimed by claim 1, as it is unclear how the same material could have different properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kindervater to replace the thermoplastics reinforced thermoplastic inner wall with the textile of Kevlar or aramid as taught by Winkler and 
As per claims 4, 5, and 7 – 9 regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the inner wall and the thickness of the adhesive, such as within the claimed relationships, to achieve the best possible behavior of the shuttering element. Additionally, as the claim limitations refer to “a thickness” or “an overall thickness” as opposed to “the thickness” or “the overall thickness,” the claim is interpreted as allowing the ratio to be between the adhesive or additional fiber layer and a portion of the thickness of the additional fiber layer or a portion of the thickness of the overall laminate.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the attached machine translation) in view of Winkler (DE102008036175A, using the attached machine translation) and  Harpell (US4403012).
As per claim 10, Kindervater teaches:
A fiber composite laminate comprising a cured main laminate of carbon fiber-reinforced epoxy plastics material and an additional fiber layer adhesively bonded to the main laminate by way of a thermosetting matrix (Figure 1, as described in [0042] teaches a cross section with an outer wall comprising a carbon fiber-reinforced epoxy material and an inner wall comprising a thermoplastic reinforced thermoplastic such as polypropylene fibers and attached via an adhesive, such as an epoxy. Epoxies are thermosetting materials.)
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate when force is applied to the planar body component (Paragraph [0048] teaches that the inner wall and the outer wall are detached by the kintetic energy of any foreign object to prevent a complete breakthrough of the laminate and intrusion of the foreign object into the interior.)
Kindervater does not teach
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric formed from polypropylene that is not impregnated with a resin or a plastics material 
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior 
Additionally, Harpell teaches high tenacity polypropylene materials of ultra-high molecular weight perform well as ballistic-resistant materials when in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25). In the Examples, Harpell finds these fabrics to perform comparably to Kevlar fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inner wall of Kindervater with the polypropylene textile as taught by Harpell. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, where these materials are “advantageous in terms of strength at relatively little additional weight” [0007] and Harpell teaches that Kevlar and high tenacity polypropylene materials are suitable as ballistic resistant materials when formed in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25) and would be expected to behave similarly.
As per claim 12, regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the attached machine translation) in view of  Winkler (DE102008036175A, using the attached machine translation) and Harpell, as applied to claims 1, 4, 5, 7 - 10 and 12 above, and further in view of Abiru (US5935881).
As per claims 13 and 14, the combination of prior art references teaches all the limitations of claim 10. The combination of prior art references does not teach:
The additional fiber layer is coated with a friction-reducing coating of polytetrafluoroethylene (PTFE)
Abiru teaches a bulletproof fabric for protecting against bullets or other small projectiles that can be used in layers with other materials such as fiber reinforced plastics (Column 1, Lines 5 – 11). These coatings reduce the frictional resistance of the filaments and allow the fabric to express better deformation-following properties which help absorb shock (Column 8, Lines 2 – 7). Abiru further teaches:
The additional fiber layer coated with a friction-reducing coating of polytetrafluoroethylene (PTFE) (Column 7, Lines 66 – Column 8, Line 2: “The fabric is preferably coated with an agent for reducing frictional resistance (herein after sometimes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate as taught by the prior art combination to include the friction-reducing coating of Abiru motivated by the desire to predictably improve the deformation properties of the fabric to help absorb shock (Column 8, Lines 2 – 7).

Response to Amendments
Applicant’s amendments to the claims, filed April 20, 2021, caused the withdrawal of the rejection of claims 1- 14 under 35 U.S.C. 112(b) as indefinite as set forth in the office action mailed January 21, 2021.

Response to Arguments
Applicant's arguments filed April 20, 2021, have been fully considered but they are not persuasive.
Applicant argues that neither Kindervater nor Winkler teaches an additional fiber layer that is formed of a non-ductile, dry woven fibrous fabric. Examiner respectfully disagrees. Originally presented claim 6 lists aramid fibers as an option for the dry woven fibrous fabric. There is no discussion in the specification that the aramid fibers have been modified and therefore, for purposes of Applicant’s invention, an aramid fiber fabric would be within the scope of the claimed non-ductile fibrous fabric. 
Applicant argues that neither Kindervater nor Winkler teaches that the additional fiber layer is adhesively bonded to the main laminated by a film based on unsaturated polyester or polyurethane or by a highly viscous epoxy adhesive wherein adhesive-free areas are provided between adhesive points such that the additional fiber layer is partially fastened to the main laminate. Examiner respectfully disagrees. Notwithstanding the 35 U.S.C. 112 rejections above, in [0043], Kindervater teaches an adhesive between the two layers comprising a reactive polymer, such as an epoxy. As stated above, it is unclear what level of viscosity is required by the claim and therefore the adhesive of Kindervater is interpreted as reading on the claims. Furthermore, Winkler teaches that the claimed adhesive pattern with adhesive free areas provided between adhesive points is a suitable adhesive pattern for vehicle laminates which are similarly detachable [0017].

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/PETER Y CHOI/Primary Examiner, Art Unit 1786